Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Romain et al.: US Publication Number 2006/0271457 A1 teaches systems and methods of monitoring financial information of a consumer for fraudulent activity.  
In regarding to independent claim 1, Romain et al. taken either individually or in combination with other prior art of record fails to teach or suggest receiving a request to enter a transaction processing flow by the first entity with the second entity through a graphical user interface (GUI) provided by the system, wherein the request comprises transaction information for a transaction between the first entity and the second entity obtained from a first interface field of the GUI; accessing the account data for the first account of the first entity and the second account of the second entity, wherein the account data comprises at least one abuser flag for at least one of the first entity or the second entity, and wherein the at least one abuser flag is associated with at least one fraudulent use of the transaction processing flow; determining a message associated with the transaction that was transmitted between the first entity and the second entity during the transaction; analyzing a key word in the message; determining that the key word is associated with one of a personal transaction or a commercial transaction based on the analyzing; determining a transaction type of the transaction based on the account data, the transaction information, and the key word associated with the one of the personal transaction or the commercial transaction; determining, based on the at least one abuser flag, a message field for the message, and the transaction type, that the first entity is attempting to access an incorrect transaction processing flow type for processing the transaction by the transaction processing flow, wherein the incorrect transaction processing flow is processed by a first set of data processing operations associated with first digital Page 2 of 19Appl. No.: 15/269,682information for the transaction processing flow;  determining that the first entity is acting fraudulently based on the first entity attempting to access the incorrect transaction processing flow type, flagging the transaction as an abusive transaction attempting to access the incorrect transaction processing flow type; determining a user interface selection option associated with a data processing requirement for the processing the transaction by the transaction processing flow using an adjusted transaction processing flow type, wherein the adjusted transaction processing flow is processed by a second set of data processing operations associated with second digital information for the transaction processing flow; causing to be changed, within the GUI provided by the system, the transaction processing flow from the incorrect transaction processing flow type to the adjusted transaction processing flow type; providing data to the transaction processing flow for the adjusted transaction processing flow type; and automatically selecting, within the GUI, a second interface field for the adjusted transaction processing flow type during  the transaction processing flow based on the message, the transaction type, and the data processing requirement.
In regarding to independent claim 11, Romain et al. taken either individually or in combination with other prior art of record fails to teach or suggest receiving a request to enter a transaction processing flow by the first entity with the second entity through a graphical user interface (GUI) provided by the system, wherein the request comprises transaction information for a transaction between the first entity and the second entity obtained from a first interface field of the GUI; accessing the account data for the first account of the first entity and the second account of the second entity, wherein the account data comprises at least one abuser flag for at least one of the first entity or the second entity, and wherein the at least one abuser flag is associated with at least one fraudulent use of the transaction processing flow; determining a message associated with the transaction that was transmitted between the first entity and the second entity during the transaction; analyzing a key word in the message; determining that the key word is associated with one of a personal transaction or a commercial transaction based on the analyzing; determining a transaction type of the transaction based on the account data, the transaction information, and the key word associated with the one of the personal transaction or the commercial transaction; determining, based on the at least one abuser flag, a message field for the message, and the transaction type, that the first entity is attempting to access an incorrect transaction processing flow type for processing the transaction by the transaction processing flow, wherein the incorrect transaction processing flow is processed by a first set of data processing operations associated with first digital Page 2 of 19Appl. No.: 15/269,682information for the transaction processing flow;  determining that the first entity is acting fraudulently based on the first entity attempting to access the incorrect transaction processing flow type, flagging the transaction as an abusive transaction attempting to access the incorrect transaction processing flow type; determining a user interface selection option associated with a data processing requirement for the processing the transaction by the transaction processing flow using an adjusted transaction processing flow type, wherein the adjusted transaction processing flow is processed by a second set of data processing operations associated with second digital information for the transaction processing flow; causing to be changed, within the GUI provided by the system, the transaction processing flow from the incorrect transaction processing flow type to the adjusted transaction processing flow type; providing data to the transaction processing flow for the adjusted transaction processing flow type; and automatically selecting, within the GUI, a second interface field for the adjusted transaction processing flow type during  the transaction processing flow based on the message, the transaction type, and the data processing requirement.
In regarding to independent claim 19, Romain et al. taken either individually or in combination with other prior art of record fails to teach or suggest receiving a request to enter a transaction processing flow by the first entity with the second entity through a graphical user interface (GUI) provided by the system, wherein the request comprises transaction information for a transaction between the first entity and the second entity obtained from a first interface field of the GUI; accessing the account data for the first account of the first entity and the second account of the second entity, wherein the account data comprises at least one abuser flag for at least one of the first entity or the second entity, and wherein the at least one abuser flag is associated with at least one fraudulent use of the transaction processing flow; determining a message associated with the transaction that was transmitted between the first entity and the second entity during the transaction; analyzing a key word in the message; determining that the key word is associated with one of a personal transaction or a commercial transaction based on the analyzing; determining a transaction type of the transaction based on the account data, the transaction information, and the key word associated with the one of the personal transaction or the commercial transaction; determining, based on the at least one abuser flag, a message field for the message, and the transaction type, that the first entity is attempting to access an incorrect transaction processing flow type for processing the transaction by the transaction processing flow, wherein the incorrect transaction processing flow is processed by a first set of data processing operations associated with first digital Page 2 of 19Appl. No.: 15/269,682information for the transaction processing flow;  determining that the first entity is acting fraudulently based on the first entity attempting to access the incorrect transaction processing flow type, flagging the transaction as an abusive transaction attempting to access the incorrect transaction processing flow type; determining a user interface selection option associated with a data processing requirement for the processing the transaction by the transaction processing flow using an adjusted transaction processing flow type, wherein the adjusted transaction processing flow is processed by a second set of data processing operations associated with second digital information for the transaction processing flow; causing to be changed, within the GUI provided by the system, the transaction processing flow from the incorrect transaction processing flow type to the adjusted transaction processing flow type; providing data to the transaction processing flow for the adjusted transaction processing flow type; and automatically selecting, within the GUI, a second interface field for the adjusted transaction processing flow type during  the transaction processing flow based on the message, the transaction type, and the data processing requirement
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697